DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
Response to Amendment
The amendment filed on 11/17/2021 has been entered. Claims 1 and 9 were amended. Claims 1-17 remain pending in the application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 6-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PG-Pub. US 20200257914), hereinafter "Wu" in view of Genner (US 10635894).
Regarding claim 1, Wu teaches: a live facial recognition method (¶ [0025] “FIG. 3 is a schematic flowchart of a face liveness recognition method according to an embodiment.”), comprising:
(a) capturing a first image of a face of a subject under recognition (FIGS. 3-4, ¶ [0026] “S302: Obtain a target image.” ¶ [0027] “The target image is an image to be subjected to live facial image recognition.”);
and capturing a zoom-out image of a face of a subject under recognition, the zoom-out image being captured by a camera with a field of view greater than the first image (FIGS. 3-4, ¶ [0041] “S308. Extract background feature data from an extended facial image.” The extended facial image is obtained by extending a region that covers the facial image.” ¶ [0042] “The extended facial image includes the facial image, and is an image intercepted along a region obtained by extending a region that covers the facial image and that exists in the target image.”; ¶ [0044] “Specifically, after obtaining the target image, the server may obtain, according to a preset region extension manner, an extended facial image formed by extending the region that covers the facial image, and then extract background feature data of the extended facial image in the target image according to a preset image feature extraction policy.” ¶ [0045] “In an embodiment, the server may extract background feature data from only a background image other than the facial image in the extended facial image, or extract background feature data from the extended facial image.”);
and (b) detecting a frame outside the face of the subject under recognition on the zoom-out image (FIGS. 3-4, ¶ [0043] “…Understandably, an image frame obtained by re-photographing is an image frame obtained by acquiring a two-dimensional planar image, and the image frame may include a margin or boundary of the two-dimensional planar image. In this case, image pixels at the margin or boundary in the image frame are discrete.”);
wherein the subject under recognition is determined to be a living subject when the zoom-out image includes no frame outside the face (¶ FIGS. 3-4, ¶ [0048] “… An image frame obtained by re-photographing may include a photo margin or boundary, but an image frame acquired from a face liveness includes no margin or boundary. In other words, the margin or boundary feature effectively distinguishes between a live facial image and a non-live facial image.”).
Although obtaining a contour image is within the general knowledge of one of ordinary skill in the art. Wu does not specifically teach: wherein the step (b) comprises: obtaining a contour image according to the zoom-out image, the contour image including a first contour corresponding to the face of the subject under recognition and a second contour corresponding to an area outside the face; and detecting the frame outside the face of the subject under recognition according to the second contour of the contour image.
However, in a reflected field, Genner teaches: obtaining a contour image according to the zoom-out image, the contour image including a first contour corresponding to the face of the subject under recognition and a second contour corresponding to an area outside the face (column 4, lines 4-10, “Additionally, the system, wherein the server, to determine that the image does not comprise a frame surrounding the face: extracts one or more contours from the image, wherein the one or more extracted contours generally surround the face [similar to first contour corresponding to the face]; determines that each of the one or more extracted contours does not comprise at least four corners with angles approximately 90° [similar to a contour corresponding to an area outside the face]”; also see column 8, lines 53-67);
and detecting the frame outside the face of the subject under recognition according to the second contour of the contour image (column 4, lines 4-10, “…determines that each of the one or more extracted contours does not comprise at least four corners with angles approximately 90° [determine if a contour corresponding to an area outside the face is a frame]”; also see column 8, lines 53-67).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Genner by including: obtaining a contour image according to the zoom-out image, the contour image including a first contour corresponding to the face of the subject under recognition and a second contour corresponding to an area outside the face in order to detect if a contour outside the face area could be a frame (e.g., a contour with four corners with all of its angles close to 90 degrees or 5 corners with one angle close to 180 degrees and the others close to 90 degrees, etc.) as disclosed by Genner. 
Regarding claim 2, Wu in view of Genner teaches: the method of claim 1 as applied above; 
Wu further teaches: wherein the zoom-out image is captured after adjusting a field of view of an image capture device (FIGS. 3-4, ¶ [0041] “S308. Extract background feature data from an extended facial image. The extended facial image is obtained by extending a region that covers the facial image [similar to adjusting a field of view of a camera such as zooming out].”).
Regarding claim 6, Wu in view of Genner teaches: Wu teaches: the method of claim 1 as applied above; 
Wu further teaches: wherein the frame comprises a closed quadrilateral (FIG. 4 shows that the background frame (412 and 422) is a closed quadrilateral).
Regarding claim 7, Wu in view of Genner teaches: the method of claim 1 as applied above; 
Wu further teaches: wherein the frame comprises at least two edges of a quadrilateral, and the at least two edges and boundaries of the zoom-out image construct a closed quadrilateral (FIG. 4 shows a frame (412 and 422) that has at least two edges and the boundaries of extended image (zoom-out image) construct a closes quadrilateral).

    PNG
    media_image1.png
    462
    692
    media_image1.png
    Greyscale

Regarding claim 8, Wu in view of Genner teaches: Wu teaches: the method of claim 1 as applied above; 
Wu further teaches: before the step (a), further comprising: 
capturing at least one image of the face of the subject under recognition (FIGS. 3-4, ¶ [0026] “S302: Obtain a target image.” ¶ [0027] “The target image is an image to be subjected to live facial image recognition.”);
extracting at least one feature data according to the at least one image (¶ [0033] “S304. Extract facial feature data of a facial image in the target image.”);
comparing the feature data with a facial feature database (¶ [0037] “S306. Perform face liveness recognition according to the facial feature data to obtain a first confidence level.” ¶ [0039] “Specifically, the server may classify the target images according to the extracted facial feature data. When the extracted facial feature data matches the facial feature data of a live facial image [it is implied that in order to match the extracted facial feature data with facial feature data of a live facial image, the live facial image must be stored as a reference to be compared with], the target image is classed as a live facial image. When the extracted facial feature data matches the facial feature data of a non-live facial image, the target image is classed as a non-live facial image.”).
Regarding claim 9, Wu teaches: a live facial recognition system (FIG. 8) comprises: 
at least one camera (FIGS. 8-9, Obtaining Module 801);
a frame recognition module (FIGS. 8-9, 804-805, second extraction modules, and second recognition modules);
an output module (FIGS. 8-9, output module 806);
The functional limitations of the aforementioned modules are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 10, the limitations are similar to those of claim 2; therefore rejected in the same manner as applied above. 
Regarding claim 11, the limitations are similar to those of claim 8; therefore rejected in the same manner as applied above. 
Regarding claim 12, Wu teaches: the live facial recognition system of claim 11 as applied above; 
Wu further teaches: wherein the image capture device comprises a first camera and a second camera (¶ [0085] “Refer to the left section of FIG. 4, which shows a target image acquired by a camera of a terminal… Refer to the right section of FIG. 4, which is a target image acquired by a facial acquisition camera in an access control system.”);
the second camera having a field of view larger than the first camera, wherein the first camera captures the at least one image for the facial recognition module and the second camera captures the zoom-out image for the frame recognition module (see FIG. 4 above, the left section is a zoom-out image that has a field of view larger than the right section, and the right section is an image for the facial recognition used in the first recognition module 803 in FIG. 8).
Regarding claim 16, the limitations are similar to those of claim 6; therefore rejected in the same manner as applied above. 
Regarding claim 17, the limitations are similar to those of claim 7; therefore rejected in the same manner as applied above. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PG-Pub. US 20200257914), hereinafter "Wu" in view of Genner (US 10635894) and Zhang (PG-Pub. US 20140321752). 
Regarding claim 3, Wu in view of Genner teaches the method of claim 1 as applied above.
Wu in view of Genner teaches does not teach: transforming pixels of the zoom-out image to obtain a transformed image and comparing pixels of the transformed image with a predetermined threshold to obtain a contour image.
In a related field, Zhang teaches: transforming pixels of the zoom-out image to obtain a transformed image (¶ [0028] “…For example, if the object in the image frame is a business card, the mission of contour detection is to detect a rectangular shape in the image frame. To do so, the image frame is first subject to Hough transform.”);
comparing pixels of the transformed image with a predetermined threshold to obtain the contour image (¶ [0028] “…Next, the edge elements found in the image frame is identified…Finally, the determined contour value is then compared with a predefined threshold value. If the determined contour value exceeds the threshold value, then the image frame is deemed to be stable and can be transmitted to the remote server.”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wu and Genner to incorporate the teachings of Zhang by including: obtaining a contour image by transforming the image and comparing the transformed image to threshold in order to obtain a contour image by detecting edge elements in the image frame.
Regarding claim 13, the limitations are similar to those of claim 3; therefore rejected in the same manner as applied above. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PG-Pub. US 20200257914), hereinafter "Wu" in view of Genner (US 10635894) and Kakuta (PG-Pub. US 20150138606). 
Regarding claim 5, Wu in view of Genner teaches the method of claim 1 as applied above.
Wu in view of Genner teaches does not teach: calculating a sum of squares or root mean square of color difference between neighboring pixels of the zoom-out image to obtain a contour image.
However, in a related field, Kakuta teaches: calculating a sum of squares or root mean square of color difference between neighboring pixels of the zoom-out image to obtain a contour image (¶ [0029] “…For example, the edge detection unit 103 applies an edge detection filter to each of the colors R, G, and B of the drawing image to obtain edge amounts. Then, the edge detection unit 103 calculates the sum of squares of the edge amount of each color and executes threshold determination on the calculated value. A pixel having a value greater than a threshold (pixel determined as having a value greater than the threshold) is an edge pixel, whereas a pixel having a value equal to or smaller than the threshold is not an edge pixel.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wu and Genner to incorporate calculating a sum of squares or root mean square of color difference between neighboring pixels of the zoom-out image to obtain a contour image in order to obtain a contour image by detecting edge elements of each color in the image frame.
Regarding claim 15, the limitations are similar to those of claim 5; therefore rejected in the same manner as applied above. 
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to teach, disclose or suggest wherein the threshold is obtained by analyzing energy distribution of the zoom-out image in the context of the claim as a whole.
Regarding claim 14, the claim limitations are similar to claim 4; therefore contains an allowable subject matter as for the same reasons as applied above.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 

    PNG
    media_image2.png
    215
    814
    media_image2.png
    Greyscale
On page 9, of the response, the Applicant argues: 




    PNG
    media_image3.png
    778
    740
    media_image3.png
    Greyscale

The examiner respectfully disagrees: 
The applicant is pointing to parts of the specification as disclosed and FIG. 1B. However, claim 1 as amended (see below) merely recites capturing two images, a face image and a zoom-out image, but does not condition capturing the zoom-out image on succeeding in the face recognition step 23 first as required by the method of FIG. 1B and argued above. In addition, Genner is not relied upon to teach capturing these two images.

    PNG
    media_image4.png
    189
    792
    media_image4.png
    Greyscale

The applicant further argues: 

    PNG
    media_image5.png
    422
    731
    media_image5.png
    Greyscale

The examiner respectfully disagrees:
Claim 1 as mentioned above merely recites capturing two images with the zoom-out image being captured by a camera with a field of view greater than the first image. However, the first image (the facial image) is not being used in any subsequent steps in the claimed 
Moreover, the first image is essentially a cropped image of the face from the zoom-out image and does not contain any new information that is not already contained in the zoom-out image. Therefore, whether two images of the subject are obtained by capturing two images at different zooms or by cropping the extended view image, the obtained two images are similar in both cases. 
In addition to the aforementioned, Wu in ¶ [0044] discloses “Specifically, after obtaining the target image, the server may obtain, according to a preset region extension manner, an extended facial image formed by extending the region that covers the facial image, and then extract background feature data of the extended facial image in the target image according to a preset image feature extraction policy. The preset region extension manner may be extending in only one direction or extending in multiple directions.” And in ¶ [0045] “In an embodiment, the server may extract background feature data from only a background image other than the facial image in the extended facial image, or extract background feature data from the extended facial image.” 
Wu clearly suggests that the background image can be a different image other than the extended facial image. One of ordinary skill in the art may choose to capture two images (facial image and a zoom-out image) based on the Wu’s discloser in ¶ [0045].


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665